EXECUTION VERSION

Exhibit 10.2

SECURITY AGREEMENT

Dated as of September 28, 2015

by and among

MSG HOLDINGS, L.P. (to be renamed MSGN HOLDINGS, L.P.),

MSGN EDEN, LLC,

REGIONAL MSGN HOLDINGS LLC,

and

THE OTHER GRANTORS REFERRED TO HEREIN,

as Grantors,

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

T A B L E  O F  C O N T E N T S

 

Section        Page   Section 1.  

General Grant of Security

     2    Section 2.  

Holdings Grant of Security

     5    Section 3.  

Excluded Assets

     6    Section 4.  

Security for Obligations

     6    Section 5.  

Grantors Remain Liable

     6    Section 6.  

Delivery and Control of Security Collateral

     6    Section 7.  

Maintaining the Account Collateral

     7    Section 8.  

Investing of Amounts in the Cash Collateral Account

     8    Section 9.  

Release of Amounts

     8    Section 10.  

Representations and Warranties

     8    Section 11.  

Further Assurances

     9    Section 12.  

Post-Closing Changes

     9    Section 13.  

As to Intellectual Property Collateral

     10    Section 14.  

Voting Rights; Dividends; Etc

     10    Section 15.  

As to Certain Pledged Agreements

     11    Section 16.  

As to Letter-of-Credit Rights

     11    Section 17.  

Additional Shares

     12    Section 18.  

Collateral Agent Appointed Attorney-in-Fact

     12    Section 19.  

Collateral Agent May Perform

     12    Section 20.  

The Collateral Agent’s Duties

     13    Section 21.  

Remedies

     13    Section 22.  

Amendments; Waivers; Additional Grantors; Etc

     15    Section 23.  

Notices, Etc

     15    Section 24.  

Continuing Security Interest; Assignments Under the Credit Agreement

     15    Section 25.  

Release; Termination

     16    Section 26.  

Execution in Counterparts

     16    Section 27.  

Governing Law

     16   

 

Schedules

          Schedule I    -    Investment Property Schedule II    -    Pledged
Deposit Accounts; Securities Accounts



--------------------------------------------------------------------------------

Schedule III    -    Intellectual Property Schedule IV    -    Legal Name,
Location, Chief Executive Office, Type Of Organization, Jurisdiction Of
Organization And Organizational Identification Number

Exhibits

          Exhibit A    -    Form of Security Agreement Supplement Exhibit B    -
   Form of Intellectual Property Security Agreement Exhibit C    -    Form of
Intellectual Property Security Agreement Supplement Exhibit D    -    Form of
Consent and Agreement Exhibit E    -    Form of Deposit Account Control
Agreement Exhibit F    -    Form of Securities Account Control Agreement

 

2



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of September 28, 2015 (this “Agreement”), is
made by and among MSG HOLDINGS, L.P. (to be renamed MSGN HOLDINGS, L.P.), a
Delaware limited partnership (the “Company”), MSGN EDEN, LLC, a Delaware limited
liability company (“MSGN Eden”), REGIONAL MSGN HOLDINGS LLC, a Delaware limited
liability company (together with MSGN Eden, the “Holdings Grantors” and
individually each a “Holdings Grantor”), the other parties listed as “Subsidiary
Grantors” on the signature pages hereof (the Company, the Holdings Grantors and
such Persons so listed being, collectively, the “Grantors”), and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, together with any successor
collateral agent appointed pursuant to Article IX of the Credit Agreement (as
hereinafter defined), the “Collateral Agent”), for the benefit of the Lenders
and the other Secured Parties (each as defined in the Credit Agreement, as
defined below).

PRELIMINARY STATEMENTS:

(1) The Company has entered into a Credit Agreement, dated as of September 28,
2015 (such Credit Agreement, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”), with the Lenders (as defined therein), the subsidiaries of
the Company party thereto as guarantors, the Administrative Agent (as defined
therein), the Collateral Agent and the other agents party thereto. Capitalized
terms not otherwise defined in this Agreement have the same meanings as
specified in the Credit Agreement.

(2) The Grantors (other than the Company) have guaranteed the obligations of the
Company under the Credit Agreement pursuant to the Guaranty (as defined in the
Credit Agreement).

(3) As of the Closing Date, each Grantor is the owner of the shares of stock or
other Equity Interests (the “Initial Pledged Equity”) set forth opposite such
Grantor’s name on and as otherwise described in Part I of Schedule I hereto and
issued by the Persons named therein and the creditor with respect to the
indebtedness (the “Initial Pledged Debt”) owed to the Grantor set forth opposite
the Grantor’s name on and as otherwise described in Part II of Schedule I hereto
and issued by the obligors named therein.

(4) As of the Closing Date, each Grantor is the owner of the deposit accounts
set forth opposite such Grantor’s name on Schedule II hereto, as to which such
Grantor is required to comply with the requirements of Section 7(a) (together
with any such accounts as may be created and required under the Credit Agreement
to be pledged after the Closing Date, excluding the Excluded Non-Pledged
Accounts, the “Pledged Deposit Accounts”).

(5) In accordance with the terms of the Credit Agreement, upon the written
request of the Collateral Agent, the Company shall open a blocked, non-interest
bearing deposit account in which the balance may be zero at JPMorgan Chase Bank,
N.A. (in such capacity, the “Cash Collateral Account Bank”), to the extent set
forth in the Credit Agreement or in this Agreement, for the purposes of holding
funds transferred from a Pledged Account into such account upon the occurrence
and continuation of an Event of Default, in connection with a Defaulting Lender
or for the Cash Collateralization of any Obligations under the Credit Agreement
at a time when Letters of Credit remain outstanding (the “Cash Collateral
Account”).

(6) As of the Closing Date, each Grantor is the owner of the securities accounts
set forth opposite such Grantor’s name on Schedule II hereto, as to which such
Grantor is required to comply with the requirements of Section 6(a) (together
with any such accounts as exist after the Closing Date, the “Securities
Accounts”).

 

1



--------------------------------------------------------------------------------

(7) It is a condition precedent to the making of the Loans by the Lenders and
the issuance of Letters of Credit by the L/C Issuers under the Credit Agreement
that the Grantors shall have granted the security interest contemplated by this
Agreement. Each Grantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Loan Documents.

(8) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make the Loans and issue Letters of Credit under the Credit Agreement
and to induce the Hedge Banks to enter into Secured Hedge Agreements and the
Cash Management Banks to enter into Secured Cash Management Agreements from time
to time, each Grantor hereby agrees with the Collateral Agent for the ratable
benefit of the Secured Parties as follows:

Section 1. General Grant of Security. The Company and each Subsidiary Grantor
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in such Grantor’s right, title and interest in and
to the following, in each case, other than Excluded Assets, in each case, as to
each type of property described for such Grantor below, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “General Collateral”):

(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, furniture and fixtures, and all parts thereof and all
accessions thereto, including, without limitation, computer programs and
supporting information that constitute equipment within the meaning of the UCC
(any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor, and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

(c) all accounts, chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit

 

2



--------------------------------------------------------------------------------

accounts, letter-of-credit rights, general intangibles and other obligations, to
the extent not referred to in clauses (d), (e) or (f) below, being the
“Receivables,” and any and all such supporting obligations, security agreements,
mortgages, Liens, leases, letters of credit and other contracts being the
“Related Contracts”);

(d) the following (the “General Security Collateral”):

(i) the Initial Pledged Equity owned by the Company and each Subsidiary Grantor
and the certificates, if any, representing such Initial Pledged Equity, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Initial Pledged Equity and all
warrants, rights or options issued thereon or with respect thereto;

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

(iii) all additional shares of stock and other Equity Interests from time to
time acquired by such Grantor in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity owned by the Company and the
Subsidiary Grantors, being the “General Pledged Equity”), and the certificates,
if any, representing such additional shares or other Equity Interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or other Equity
Interests and all warrants, rights or options issued thereon or with respect
thereto;

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(v) the Securities Accounts, all security entitlements with respect to all
financial assets from time to time credited to the Securities Accounts, and all
financial assets, and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
security entitlements or financial assets and all warrants, rights or options
issued thereon or with respect thereto; and

(vi) all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) and the certificates or instruments, if any, representing or
evidencing such investment property, and all dividends, distributions, return of
capital, interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such investment property and all warrants, rights or options
issued thereon or with respect thereto;

(e) each Affiliation Agreement, Media Rights Agreement, Sports Telecast Rights
Agreement, and other Related Document, in each case to which such Grantor is now
or may hereafter become a party, in each case as such agreements may be amended,
amended and restated,

 

3



--------------------------------------------------------------------------------

supplemented or otherwise modified from time to time (collectively, the “Pledged
Agreements”), including, without limitation, (A) all rights of such Grantor to
receive moneys due and to become due (including all rights to payment and rights
to enforce payments, payments, cash flow, proceeds and products) under or
pursuant to the Pledged Agreements, (B) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Pledged Agreements, (C) claims of such Grantor for damages arising out of or for
breach of or default under the Pledged Agreements and (D) the right of such
Grantor to terminate the Pledged Agreements, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder (all such Collateral,
including the Pledged Agreements, the “Agreement Collateral”), in each case
subject to the limitations contained in clause (x) of the definition of Excluded
Asset;

(f) the following (collectively, the “Account Collateral”):

(i) all Pledged Deposit Accounts, the Cash Collateral Account and all funds and
financial assets from time to time credited thereto (including, without
limitation, all Cash Equivalents), and all certificates and instruments, if any,
from time to time representing or evidencing the Pledged Deposit Accounts or the
Cash Collateral Account;

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Collateral Agent or
an Affiliate of the Collateral Agent on its behalf, for or on behalf of such
Grantor in substitution for or in addition to any or all of the then existing
Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein could impair the validity or enforceability, or result
in the cancellation, of such intent-to-use trademark applications under
applicable law), together, in each case, with the goodwill symbolized thereby
(“Trademarks”);

(iii) all copyrights, including, without limitation, such copyrights in Computer
Software (as hereinafter defined), and internet website content, whether
registered or unregistered and mask works (“Copyrights”); Computer Software
shall mean all computer software, programs and databases (including, without
limitation, source code, object code and all related copyrightable applications
and data files);

(iv) all confidential and proprietary information, including, without
limitation, confidential know-how, trade secrets, confidential manufacturing and
production processes and techniques, confidential research and development
information and confidential customer and supplier lists (collectively, “Trade
Secrets”), and all other intellectual property of any type, to the extent legal
protection therefore exists under U.S. intellectual property law;

 

4



--------------------------------------------------------------------------------

(v) all registrations and applications for registration for any of the
foregoing, including, without limitation, those material registrations and
applications for registration set forth in Schedule III hereto, together with
all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations thereof;

(vi) all rights in the foregoing provided by international treaties or
conventions, if any, and all rights corresponding thereto throughout the world;

(vii) all written agreements granting to any third party the right to use any
Intellectual Property Collateral or granting to any Grantor any right to use any
Trademark, Copyright, Patent or Trade Secret now or hereafter owned by any third
party, to which such Grantor, now or hereafter, is a party (other than those
that by their terms prohibit assignment or a grant of security interest by such
Grantor thereunder) (“IP Agreements”); and

(viii) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, breach or other violation
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover proceeds arising from such damages;

(h) all books and records (including, without limitation, credit files,
printouts and other computer output materials and records) of such Grantor
pertaining to any of the property described in the preceding clauses of this
Section 1, that constitute Collateral; and

(i) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the property described in the preceding clauses of this
Section 1, other than Excluded Assets (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (h) and this clause (i) of this Section 1) and,
to the extent not otherwise included, all (A) payments under insurance (whether
or not the Collateral Agent is the loss payee thereof), or any indemnity,
warranty or guaranty, in each case, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing property, and (B) cash.

Section 2. Holdings Grant of Security. Each Holdings Grantor hereby grants to
the Collateral Agent, for the ratable benefit of the Secured Parties,
automatically effective at 12:01 a.m. on the day immediately following the date
of the consummation of the Spin-Off, a security interest in such Holdings
Grantor’s right, title and interest in and to the following, in each case, other
than Excluded Assets, in each case, as to each type of property described for
such Holdings Grantor below, whether now owned or hereafter acquired by such
Holdings Grantor, wherever located, and whether now or hereafter existing or
arising (collectively, the “Holdings Collateral” and, together with the General
Collateral, the “Collateral”):

(a) the following (the “Holdings Security Collateral” and, together with the
General Security Collateral, the “Security Collateral”):

(i) the Initial Pledged Equity in the Company owned by each Holdings Grantor and
the certificates, if any, representing such Initial Pledged Equity, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Initial Pledged Equity and all
warrants, rights or options issued thereon or with respect thereto;

 

5



--------------------------------------------------------------------------------

(ii) all additional shares of stock and other Equity Interests in the Company
from time to time acquired by such Holdings Grantor in any manner (such shares
and other Equity Interests, together with the Initial Pledged Equity in the
Company owned by each Holdings Grantor, being the “Holdings Pledged Equity” and,
together with the General Pledged Equity, the “Pledged Equity”), and the
certificates, if any, representing such additional shares or other Equity
Interests in the Company, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests in the Company and all warrants, rights or options
issued thereon or with respect thereto, and

(b) all books and records (including, without limitation, printouts and other
computer output materials and records) of such Holdings Grantor pertaining to
any property described in the preceding clause (a) of this Section 2, that
constitute Collateral; and

(c) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the property described in the preceding clause of this
Section 2, other than Excluded Assets (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clause (a) and (b), and this clause (c) of this Section 2).

Section 3. Excluded Assets. Notwithstanding anything contained in this Agreement
or any other Loan Document to the contrary, no Grantor shall be required to
pledge, and does not pledge hereby or otherwise, and none of the defined terms
“Collateral”, “Security Collateral”, “Intellectual Property Collateral”, “IP
Agreements”, “Patents”, “Trademarks”, Copyrights”, “Trade Secrets”, Account
Collateral”, “Pledged Agreements”, “Agreement Collateral”, “Pledged Debt”,
“Pledged Equity”, “Equipment”, “Inventory”, “Receivables” or “Related Contracts”
used in this Agreement shall include any Excluded Asset.

Section 4. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations from time to time of such Grantor (all
such Obligations being the “Secured Obligations”). Without limiting the
generality of the foregoing, this Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by such Grantor to any Secured Party under the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.

Section 5. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

Section 6. Delivery and Control of Security Collateral.

(a) All certificates or instruments representing or evidencing Security
Collateral (if certificated) shall be delivered to and held by or on behalf of
the Collateral Agent pursuant to the

 

6



--------------------------------------------------------------------------------

terms of and to the extent required under the Credit Agreement and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Collateral Agent; provided that no Grantor shall
be required to deliver any instrument representing (x) Pledged Debt if the face
amount of such Pledged Debt is less than $15,000,000, or (y) Pledged Debt other
than indebtedness (i) for borrowed money (whether by loan or the issuance and
sale of debt securities) or (ii) for the deferred purchase or acquisition price
of property or services of which such Grantor is the seller (other than accounts
receivable (other than for borrowed money) in the ordinary course of business)
owed to a Grantor. After the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall have the right to exchange certificates
or instruments representing or evidencing Security Collateral for certificates
or instruments of smaller or larger denominations.

(b) With respect to (i) the Securities Accounts, (ii) the Cash Collateral
Account and (iii) any Security Collateral that constitutes a security
entitlement as to which the financial institution acting as Collateral Agent
hereunder is not the securities intermediary, the relevant Grantor will cause
the securities intermediary with respect to each such account or security
entitlement pursuant to the terms of and to the extent required under the Credit
Agreement either (A) to identify in its records the Collateral Agent as the
entitlement holder thereof or (B) to agree with such Grantor and the Collateral
Agent that such securities intermediary will comply with entitlement orders
originated by the Collateral Agent without further consent of such Grantor, such
agreement to be in form and substance reasonably satisfactory to the Collateral
Agent (a “Securities Account Control Agreement”); provided, however, this
Section 6(b) shall not apply to Excluded Non-Pledged Accounts; provided further
that the Collateral Agent will not give any such orders except after the
occurrence and during the continuance of an Event of Default.

(c) Upon the request of the Collateral Agent following the occurrence and during
the continuance of an Event of Default, each Grantor will notify each issuer of
Security Collateral (other than any other Loan Party) granted by it hereunder
that such Security Collateral is subject to the security interest granted
hereunder.

Section 7. Maintaining the Account Collateral. So long as any Loan or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender shall have any Commitment:

(a) Subject to Section 7.13(b) of the Credit Agreement, each Grantor (other than
the Holdings Grantors) will maintain deposit accounts only with the financial
institution acting as Collateral Agent hereunder or with a bank (a “Pledged
Account Bank”) that has entered into an agreement with such Grantor and the
Collateral Agent to comply with instructions originated by the Collateral Agent
directing the disposition of funds in such deposit account without the further
consent of such Grantor, such agreement to be in form and substance reasonably
satisfactory to the Collateral Agent (a “Deposit Account Control Agreement”);
provided, however, that this Section 7(a) shall not apply to Excluded
Non-Pledged Accounts. The Collateral Agent agrees not to issue any instructions
to any Pledged Account Bank except after the occurrence and during the
continuance of an Event of Default.

(b) After the occurrence and during the continuance of an Event of Default, upon
the written request of the Collateral Agent, each Grantor (other than the
Holdings Grantors) will promptly instruct each Person obligated at any time to
make any payment to such Grantor for any reason (an “Obligor”) to make such
payment to a Pledged Deposit Account or the Cash Collateral Account, except that
such Grantor shall not be under such obligation with respect to Persons
(i) making payments to a Pledged Deposit Account or the Cash Collateral Account
as of the Closing Date, (ii) making payments to such Grantor of less than
$5,000,000 a year in the aggregate, or (iii) making payments to accounts not
purported to be subject to the security interest of the Secured Parties in
accordance with the Credit Agreement, if any.

 

7



--------------------------------------------------------------------------------

(c) After the occurrence and during the continuance of an Event of Default under
Section 8.01(b), (g) or (h) of the Credit Agreement, the Collateral Agent may,
at any time and without consent from the Grantor, transfer, or direct the
transfer of, funds from the Pledged Deposit Accounts or the Cash Collateral
Account to satisfy the Grantor’s Obligations. The Collateral Agent agrees to
give notice to such Grantor of such transfer or direction; provided, however
that any failure by the Collateral Agent to give such notice shall not
invalidate such transfer or direction.

Section 8. Investing of Amounts in the Cash Collateral Account. The Collateral
Agent will, subject to the provisions of Sections 7, 9 and 21, from time to time
(a) invest, or direct the Cash Collateral Account Bank to invest, amounts
received with respect to the Cash Collateral Account in such Cash Equivalents
credited to the Cash Collateral Account as the Company may select so long as no
Event of Default has occurred and is continuing (or, if an Event of Default has
occurred and is continuing, as the Collateral Agent may select, which may
include not investing such amounts), and (b) invest interest paid on the Cash
Equivalents referred to in clause (a) above, and reinvest other proceeds of any
such Cash Equivalents that may mature or be sold, in each case in such Cash
Equivalents credited in the same manner. Interest and proceeds that are not
invested or reinvested in Cash Equivalents as provided above shall be deposited
and held in the Cash Collateral Account. In addition, the Collateral Agent shall
have the right at any time to exchange, or direct the applicable Cash Collateral
Account Bank to exchange, such Cash Equivalents for similar Cash Equivalents of
smaller or larger determinations, or for other Cash Equivalents, credited to the
Cash Collateral Account.

Section 9. Release of Amounts. So long as no Event of Default shall have
occurred and be continuing, the Grantors shall have the sole and exclusive right
to direct the applicable Pledged Account Bank to pay and release, to the
applicable Grantor or at its order or, at the request of such Grantor, to the
Administrative Agent to be applied to the Obligations of the Grantors under the
Loan Documents, such amount, if any, as is then on deposit in the Cash
Collateral Account and the Pledged Deposit Accounts, in each case to the extent
not prohibited from being released under the terms of the Credit Agreement.

Section 10. Representations and Warranties. Each Grantor (other than with
respect to a Holdings Grantor where indicated below) represents and warrants as
follows:

(a) As of the Closing Date, such Grantor’s exact legal name, location, chief
executive office, type of organization, jurisdiction of organization and
organizational identification number is as set forth in Schedule IV hereto. As
of the Closing Date, such Grantor has no trade names other than as listed on
Schedule III hereto.

(b) Such Grantor is the record and beneficial owner of the Collateral granted by
it free and clear of any Lien of others, except for the security interest
created under this Agreement or Liens permitted under the Credit Agreement. No
effective financing statement or other instrument similar in effect covering any
part of such Collateral or listing such Grantor or any trade name of such
Grantor as debtor is on file in any recording office, except such as may have
been filed in favor of the Collateral Agent relating to the Loan Documents,
filings which have not been authorized by the applicable Grantor or filings
which are not prohibited by the Credit Agreement.

(c) If such Grantor is an issuer of Security Collateral, such Grantor confirms
that it has received notice of the security interest granted hereunder.

 

8



--------------------------------------------------------------------------------

(d) If such Grantor is an issuer of Pledged Equity by another Grantor hereunder,
such Pledged Equity constituting common equity stock issued to such Grantor on
the Closing Date has been duly authorized and validly issued and is fully paid
and non-assessable.

(e) As of the Closing Date, the Initial Pledged Equity pledged by such Grantor
constitutes the percentage of the issued and outstanding Equity Interests of the
issuers thereof indicated on Schedule I hereto.

(f) As of the Closing Date, the Initial Pledged Debt constitutes all of the
outstanding indebtedness owed to such Grantor (other than with respect to a
Holdings Grantor) by the issuers thereof and is outstanding in the principal
amount indicated on Schedule I hereto.

(g) Such Grantor (other than with respect to a Holdings Grantor) has no
investment property, other than the investment property listed on Schedule I
hereto and additional investment property as to which such Grantor has complied
with the requirements of Section 6.

(h) True and complete redacted copies of the Cablevision Affiliation Agreement
and each Media Rights Agreement have been made available for review by the
Lenders, and as of the Closing Date, neither the Cablevision Agreement nor any
Media Rights Agreement has been terminated, cancelled, amended, modified or
changed nor has any default thereunder or breach thereof been waived.

(i) Such Grantor (other than with respect to a Holdings Grantor) has no deposit
accounts, other than the deposit accounts as to which such Grantor has complied
with the requirements of Section 7.

(j) This Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a valid security interest in the Collateral granted by such
Grantor (to the extent such matter is governed by the laws of the United States,
or a jurisdiction located therein), securing the payment of the Secured
Obligations; all filings and other actions necessary to perfect the security
interest in the Collateral granted by such Grantor have been made or taken, to
the extent required hereunder (to the extent perfection can be accomplished by
such filing or action), and (iii) such security interest is perfected absent the
failure of the Collateral Agent to (i) file the financing statements and other
filings in appropriate form in the relevant filing offices or (ii) take
possession or control of the Collateral with respect to which a security
interest may be perfected only through possession or control. Such perfected
security interest is first priority except for Liens permitted by the Credit
Agreement which have priority over the Liens granted hereunder and Liens
permitted by Section 7.16 of the Credit Agreement and automatically having
priority over the Collateral Agent’s lien without the requirement of affirmative
action by the Grantor.

Section 11. Further Assurances. Each Grantor hereby authorizes the Collateral
Agent to file one or more financing or continuation statements, and amendments
thereto, including, without limitation, one or more financing statements
indicating that such financing statements cover the Collateral, in each case
without the signature of such Grantor. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.
Each Grantor ratifies its authorization for the Collateral Agent to have filed
such financing statements, continuation statements or amendments filed prior to
the Closing Date.

Section 12. Post-Closing Changes. No Grantor will change its name, type of
organization, jurisdiction of organization, organizational identification number
or chief executive office from those set forth in Section 10(a) of this
Agreement without first giving at least 30 days’ prior written

 

9



--------------------------------------------------------------------------------

notice to the Collateral Agent unless such change is in connection with (x) a
Disposition not prohibited by the Credit Agreement (y) a Permitted Restricted
Subsidiary Transaction or (z) a change of name by the Company to “MSGN Holdings,
L.P.” occurring less than 30 days after the Closing Date, in which case under
this clause (z) the Company shall provide the Collateral Agent such written
notice promptly after the date of such name change. If any Grantor does not have
an organizational identification number and later obtains one, it will forthwith
notify the Collateral Agent of such organizational identification number.

Section 13. As to Intellectual Property Collateral.

(a) With respect to the registered Intellectual Property Collateral owned by
such Grantor (other than a Holdings Grantor), each such Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit B hereto or otherwise in form and substance as reasonably
agreed to by the Grantors and the Collateral Agent and requested by the
Collateral Agent (an “Intellectual Property Security Agreement”), for recording
the security interest granted hereunder to the Collateral Agent in such
Intellectual Property Collateral with the U.S. Patent and Trademark Office and
the U.S. Copyright Office to perfect the security interest hereunder in such
Intellectual Property Collateral, to the extent perfection may be achieved by
making such recordings

(b) Each Grantor (other than the Holdings Grantors) agrees that, should it
obtain an ownership interest in or a license to property of the type included in
the definition of any Intellectual Property Collateral that is not on the
Closing Date a part of the Intellectual Property Collateral, and that does not
constitute an Excluded Asset, and otherwise would be part of the Intellectual
Property Collateral if such Grantor had an ownership interest in or license to
such item on the Closing Date (“After-Acquired Intellectual Property”) (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby, shall automatically become part of the Intellectual
Property Collateral, subject to the terms and conditions of this Agreement with
respect thereto (provided that no security interest shall be granted in United
States intent to use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein could
impair the validity or enforceability, or result in the cancellation, of such
intent to use trademark applications under applicable law). Whenever such
Grantor files for registration of any Material After-Acquired Intellectual
Property with the U.S. Patent and Trademark Office and/or the U.S. Copyright
Office, such Grantor shall give written notice to the Collateral Agent at the
time financial statements are delivered or deemed delivered to the
Administrative Agent pursuant to Section 7.01(a) and (b) of the Credit Agreement
for the fiscal quarter in which such filing occurs, and, at the reasonable
written request of the Collateral Agent, such Grantor shall execute and deliver,
or otherwise authenticate, an agreement substantially in the form of Exhibit C
hereto or otherwise in form and substance as reasonably agreed to by the
Grantors and the Collateral Agent and requested by the Collateral Agent (an “IP
Security Agreement Supplement”) covering such Material After-Acquired
Intellectual Property for recording the security interest granted hereunder to
the Collateral Agent in such Material After-Acquired Intellectual Property with
the U.S. Patent and Trademark Office and/or the U.S. Copyright Office, as
applicable, to perfect the security interest hereunder in such Material
After-Acquired Intellectual Property, to the extent perfection may be achieved
by making such recordings. “Material After-Acquired Intellectual Property” shall
mean After-Acquired Intellectual Property owned by or licensed to a Grantor, the
loss or impairment of which would reasonably be expected to have a Material
Adverse Effect.

Section 14. Voting Rights; Dividends; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

 

10



--------------------------------------------------------------------------------

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, however, that any such
distributions in the form of certificates or instruments will be delivered (with
any necessary indorsement) to the Collateral Agent, within 30 days of such
distribution, as Security Collateral.

(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon written notice to such Grantor
by the Collateral Agent, cease and (y) to receive the dividends, interest and
other distributions that it would otherwise be authorized to receive and retain
pursuant to Section 14(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 14(b) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

Section 15. As to Certain Pledged Agreements. Each Grantor hereby consents to
the assignment for security purposes and pledge to the Collateral Agent for the
benefit of the Secured Parties of each Pledged Agreement to which it is a party
by any other Grantor hereunder.

Section 16. As to Letter-of-Credit Rights.

(a) Each Grantor (other than the Holdings Grantors), by granting a security
interest in its Receivables consisting of letter-of-credit rights to the
Collateral Agent, intends to (and hereby does) assign to the Collateral Agent
its rights (including its contingent rights) to the proceeds of all letters of
credit of which such Grantor is or hereafter becomes a beneficiary or assignee
other than with respect to Letters of Credit that constitute Excluded Assets;
provided, that the Collateral Agent agrees that such proceeds are to be paid to
the applicable Grantor unless an Event of Default has occurred and is
continuing. Upon the occurrence and during the continuance of an Event of
Default, if requested by the Collateral Agent, each Grantor will promptly use
commercially reasonable efforts to cause the issuer of such letter of credit and
each nominated person (if any) with respect thereto to consent to such Grantor’s
assignment of the proceeds thereof pursuant to a consent in form and substance
reasonably satisfactory to the Collateral Agent and deliver written evidence of
such consent to the Collateral Agent.

 

11



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, each
Grantor (other than the Holdings Grantors) will, promptly upon written request
by the Collateral Agent, (i) notify (and such Grantor hereby authorizes the
Collateral Agent to notify) the issuer and each nominated person with respect to
each of the letters of credit of which such Grantor is or hereafter becomes a
beneficiary or assignee that the proceeds thereof have been assigned to the
Collateral Agent hereunder and any payments due or to become due in respect
thereof are to be made directly to the Collateral Agent or its designee and
(ii) arrange for the Collateral Agent to become the transferee beneficiary of
letter of credit.

Section 17. Additional Shares. Each Grantor agrees that it will (i) cause each
issuer of the Pledged Equity pledged by such Grantor (a) to the extent that such
issuer is a wholly-owned subsidiary of such Grantor, not to issue any Equity
Interests or other securities in addition to or in substitution for the Pledged
Equity issued by such issuer, except to such Grantor or except in each case as
would not be prohibited as a Disposition or would constitute a Permitted Parent
Payment or Permitted Restricted Subsidiary Transaction under the Credit
Agreement and (b) to the extent that such issuer is a Subsidiary that is not a
wholly-owned Subsidiary of such Grantor except as would not be prohibited as a
Disposition or would constitute a Permitted Parent Payment or Permitted
Restricted Subsidiary Transaction under the Credit Agreement, issue any Equity
Interests or other securities in addition to or in substitution for the Pledged
Equity issued by such issuer no less than ratably to such Grantor, and
(ii) pledge hereunder, promptly upon its acquisition (directly or indirectly)
thereof, any and all such additional Equity Interests or other securities to the
extent that they would not constitute Excluded Assets.

Section 18. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney-in-fact solely
with respect to the Collateral (such appointment to cease upon the payment in
full of all the Secured Obligations) with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, from time to time,
upon the occurrence and during the continuation of an Event of Default, in the
Collateral Agent’s reasonable discretion, to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation:

(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(b) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above, and

(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Pledged Agreement or the rights of the Collateral Agent with respect to
any of the Collateral.

Section 19. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein and the Collateral Agent requests in writing that
such Grantor perform such agreement, in the event that the Grantor continues to
fail to perform such agreement within a reasonable time following the Collateral
Agent’s request, the Collateral Agent may, as the Collateral Agent reasonably
deems necessary to protect the security interest granted hereunder in the
Collateral or to protect the value thereof, but without any obligation to do so
and so long as an Event of Default shall have occurred and be continuing, itself
perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by such
Grantor under

 

12



--------------------------------------------------------------------------------

Section 10.04 of the Credit Agreement. The Collateral Agent agrees to give
notice to such Grantor of such performance; provided, however that any failure
by the Collateral Agent to give such notice shall not invalidate such
performance or the Collateral Agent’s authority to so perform or the Collateral
Agent’s entitlement to reimbursement of the related expenses.

Section 20. The Collateral Agent’s Duties.

(a) The powers conferred on the Collateral Agent hereunder are solely to protect
the Secured Parties’ interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the exercise of reasonable care
in the safe custody of any Collateral in its possession or in the possession of
an Affiliate of the Collateral Agent or any designee (including without
limitation, a Subagent) of the Collateral Agent acting on its behalf and the
accounting for moneys actually received by it or its Affiliates hereunder, the
Collateral Agent shall have no duty as to any Collateral, as to ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not any Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent and any of its Affiliates or
any designee (including without limitation, a Subagent) on its behalf shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession or in the possession of an Affiliate or any
designee (including without limitation, a Subagent) on its behalf if such
Collateral is accorded treatment substantially equal to that which it accords
its own property.

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each, a “Subagent”) acceptable to the Company
acting reasonably for the Collateral Agent hereunder with respect to all or any
part of the Collateral. In the event that the Collateral Agent so appoints any
Subagent with respect to any Collateral, (i) the assignment and pledge of such
Collateral and the security interest granted in such Collateral by each Grantor
hereunder shall be deemed for purposes of this Security Agreement to have been
made to such Subagent, in addition to the Collateral Agent, for the ratable
benefit of the Secured Parties, as security for the Secured Obligations of such
Grantor, (ii) such Subagent shall automatically be vested, in addition to the
Collateral Agent, with all rights, powers, privileges, interests and remedies of
the Collateral Agent hereunder and pursuant to the terms hereof, with respect to
such Collateral, and (iii) the term “Collateral Agent,” when used herein in
relation to any rights, powers, privileges, interests and remedies of the
Collateral Agent with respect to such Collateral, shall include such Subagent;
provided, however, that no such Subagent shall be authorized to take any action
with respect to any such Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent.

Section 21. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or

 

13



--------------------------------------------------------------------------------

private sale, at any of the Collateral Agent’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the Collateral
Agent may in its reasonable discretion deem commercially reasonable;
(iii) occupy any premises owned or leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; and (iv) exercise any
and all rights and remedies of any of the Grantors under or in connection with
the Collateral, or otherwise in respect of the Collateral, including, without
limitation, (A) any and all rights of such Grantor to demand or otherwise
require payment of any amount under, or performance of any provision of, the
Pledged Agreements, the Receivables, the Related Contracts and the other
Collateral, (B) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Account Collateral and (C) exercise all other rights and remedies
with respect to the Pledged Agreements, the Receivables, the Related Contracts
and the other Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten Business Days’ notice to such Grantor of
the time and place of any sale shall constitute reasonable notification of any
such sale. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and then or at any time thereafter applied in whole or in
part by the Collateral Agent for the ratable benefit of the Secured Parties
against, all or any part of the Secured Obligations, in the order of priority
specified in Section 8.03 of the Credit Agreement. Any surplus of such cash or
cash proceeds held by or on the behalf of the Collateral Agent and remaining
after payment in full of all the Secured Obligations shall be paid over with
reasonable promptness to the applicable Grantor or to whomsoever may be lawfully
entitled to receive such surplus.

(c) All payments received by any Grantor under or in connection with any Pledged
Agreement or otherwise in respect of the Collateral shall be received in trust
for the benefit of the Collateral Agent, shall be segregated from other funds of
such Grantor and shall be forthwith paid over to the Collateral Agent in the
same form as so received (with any necessary indorsement).

(d) The Collateral Agent may, without notice to any Grantor except as required
by law and at any time or from time to time, charge, set-off and otherwise apply
all or any part of the Secured Obligations then due and owing against any funds
held with respect to the Account Collateral or in any other deposit account.

(e) The Collateral Agent may send to each bank, securities intermediary or
issuer party to any Deposit Account Control Agreement, Securities Account
Control Agreement or Uncertificated Security Control Agreement a “Notice of
Exclusive Control” as defined in and under such Agreement.

(f) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein.

The Collateral Agent agrees that it shall not take any of the actions specified
in this Section 21 except during the continuance of an Event of Default.

 

14



--------------------------------------------------------------------------------

Section 22. Amendments; Waivers; Additional Grantors; Etc.

(a) No amendment or waiver of any provision of this Agreement, and no consent to
any departure by any Grantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Collateral Agent and such
Grantor, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Collateral Agent, any other Secured Party or any Grantor to exercise, and no
delay in exercising any right hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor and a Subsidiary Grantor or Holdings
Grantor, as applicable, hereunder, and each reference in this Agreement and the
other Loan Documents to “Grantor” and “Holdings Grantor” or “Subsidiary
Grantor”, as applicable, shall also mean and be a reference to such Additional
Grantor, each reference in this Agreement and the other Loan Documents to the
“Collateral” shall also mean and be a reference to the Collateral granted by
such Additional Grantor and each reference in this Agreement to a Schedule shall
also mean and be a reference to the schedules attached to such Security
Agreement Supplement.

Section 23. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier) and mailed, telecopied or
otherwise delivered, in the case of the Company or the Collateral Agent,
addressed to it at its address specified in the Credit Agreement and, in the
case of each Grantor other than the Company, addressed to it at its address set
forth opposite such Grantor’s name on the signature pages hereto or on the
signature page to the Security Agreement Supplement pursuant to which it became
a party hereto (and with a copy to the Company); or, as to any party, at such
other address as shall be designated by such party in a written notice to the
other parties. All such notices and other communications shall, when mailed,
telegraphed or telecopied, be effective upon receipt. Delivery by telecopier of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof. As agreed to by the Company, including as set forth in Section 10.02(b)
of the Credit Agreement, the Collateral Agent and the applicable Secured Parties
from time to time, notices and other communications may also be delivered by
e-mail to the e-mail address of a representative of the applicable Person
provided from time to time by such Person.

Section 24. Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations (other than
contingent indemnification obligations as to which (x) no claim has been made or
(y) if a claim has been made such claim is in a determinable amount and has been
Cash Collateralized), and (ii) the expiration or termination or Cash
Collateralization in accordance with Section 2.03(g) of the Credit Agreement of
all Letters of Credit, (b) be binding upon each Grantor, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns.

 

15



--------------------------------------------------------------------------------

Section 25. Release; Termination.

(a) Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor in accordance with the terms of the Loan Documents or
otherwise as specified in Section 9.10 of the Credit Agreement, the Collateral
Agent will, at such Grantor’s expense, execute and deliver to such Grantor such
documents as such Grantor or the applicable transferee shall reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted hereby; provided, however, that (i) at the time of
such request and such release no Event of Default shall have occurred and be
continuing, (ii) such Grantor shall have delivered to the Collateral Agent, at
least five days prior to the date of the proposed release (or such later date as
may be reasonably acceptable to the Collateral Agent), a written request for
release in reasonable detail describing the item of Collateral, together with a
form of release for execution by the Collateral Agent and a certificate of such
Grantor to the effect that the transaction is in compliance with the Loan
Documents, (iii) the proceeds of any such sale, lease, transfer or other
disposition required to be applied, or any payment to be made in connection
therewith, in accordance with Section 2.05 of the Credit Agreement shall, to the
extent so required, be paid or made to, or in accordance with the instructions
of, the Collateral Agent when and as required under Section 2.05 of the Credit
Agreement, and (iv) with respect to sales, leases, transfers or the dispositions
of Equipment and Inventory in the ordinary course of business and other sales,
leases, transfers or other dispositions and dispositions that are not prohibited
by the Credit Agreement, the Liens granted herein shall, to the extent
contemplated by Section 9.10 of the Credit Agreement, be deemed to be released
with no further action on the part of any Person.

(b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations as to which
(x) no claim has been made or (y) if a claim has been made such claim is in a
determinable amount and has been Cash Collateralized) and (ii) the expiration or
termination or Cash Collateralization in accordance with Section 2.03(g) of the
Credit Agreement of all Letters of Credit, the pledge and security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
the applicable Grantor. Upon any such termination, the Collateral Agent will, at
the applicable Grantor’s expense, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

Section 26. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or electronic mail shall be effective as delivery of an
original executed counterpart of this Agreement.

Section 27. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

The Grantors:

 

MSG HOLDINGS, L.P.,

as a Grantor

By: MSGN EDEN, LLC, as the General Partner of MSG Holdings, L.P. By:       /s/
DONNA COLEMAN   Name: Donna Coleman   Title: Interim Chief Financial Officer

MSGN EDEN, LLC,

as a Grantor

By:       /s/ DONNA COLEMAN   Name: Donna Coleman   Title: Chief Financial
Officer

REGIONAL MSGN HOLDINGS LLC,

as a Grantor

By:       /s/ DONNA COLEMAN   Name: Donna Coleman   Title: Chief Financial
Officer

MSGN INTERACTIVE, LLC,

MSGN PUBLISHING, LLC,

MSGN SONGS, LLC,

SPORTSCHANNEL ASSOCIATES,

THE 31ST STREET COMPANY, L.L.C.,

as Grantors,

By: MSGN EDEN, LLC, as the General Partner of MSG Holdings, L.P. By:       /s/
DONNA COLEMAN   Name: Donna Coleman   Title: Interim Chief Financial Officer



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:       /s/ JOHN G. KOWALCZUK   Name: John G. Kowalczuk   Title: Executive
Director